

117 S1906 IS: San Francisco Bay Restoration Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1906IN THE SENATE OF THE UNITED STATESMay 27, 2021Mrs. Feinstein (for herself and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to establish a grant program to support the restoration of San Francisco Bay, and for other purposes.1.Short titleThis Act may be cited as the San Francisco Bay Restoration Act of 2021.2.San Francisco Bay restoration grant programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:124.San Francisco Bay restoration grant program(a)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Office appointed under subsection (b)(2).(2)Estuary partnershipThe term Estuary Partnership means the San Francisco Estuary Partnership designated as the management conference for the San Francisco Bay under section 320.(3)OfficeThe term Office means the San Francisco Bay Program Office established under subsection (b)(1).(4)San Francisco Bay PlanThe term San Francisco Bay Plan means—(A)until the date of the completion of the plan developed by the Director under subsection (d)(1), the comprehensive conservation and management plan approved under section 320 for the San Francisco Bay estuary; and(B)on and after the date of the completion of the plan developed by the Director under subsection (d)(1), the plan developed by the Director under that subsection. (b)Program office(1)Establishment(A)In generalThe Administrator shall establish in the Environmental Protection Agency a San Francisco Bay Program Office.(B)LocationThe Office shall be located at the headquarters of Region 9 of the Environmental Protection Agency.(2)Appointment of DirectorThe Administrator shall appoint a Director of the Office, who shall—(A)have management experience and technical expertise relating to the San Francisco Bay; and(B)be highly qualified to direct the development and implementation of projects, activities, and studies necessary to implement the San Francisco Bay Plan.(3)Delegation of authority; staffingThe Administrator shall delegate to the Director such authority and provide such staff as may be necessary to carry out this section.(c)Annual priority list(1)In generalAfter providing public notice, the Director shall annually compile a priority list, consistent with the San Francisco Bay Plan, that identifies and prioritizes the projects, activities, and studies to be carried out with amounts made available under subsection (e).(2)InclusionsThe annual priority list compiled under paragraph (1) shall include—(A)projects, activities, and studies to be carried out within the San Francisco Bay estuary watershed, including restoration projects and habitat improvement for fish, waterfowl, and wildlife, that advance the goals and objectives of the San Francisco Bay Plan for—(i)water quality improvement, including the reduction of marine litter;(ii)wetland, riverine, and estuary restoration and protection;(iii)nearshore and endangered species recovery; and(iv)adaptation to climate change;(B)information on the projects, activities, and studies described in subparagraph (A), including—(i)the identity of each entity receiving assistance under subsection (e); and(ii)a description of the communities to be served; and(C)a description of the criteria and methods established by the Director for identification of the projects, activities, and studies to be included on the annual priority list.(3)ConsultationIn compiling the annual priority list under paragraph (1), the Director shall consult with, and consider the recommendations of—(A)the Estuary Partnership;(B)the State of California and affected local governments in the San Francisco Bay estuary watershed;(C)the San Francisco Bay Restoration Authority; and(D)any other relevant stakeholder involved with the protection and restoration of the San Francisco Bay estuary that the Director determines to be appropriate.(d)San Francisco Bay Plan(1)In generalNot later than 5 years after the date of enactment of this section, the Director, in conjunction with the Estuary Partnership, shall review and revise the comprehensive conservation and management plan approved under section 320 for the San Francisco Bay estuary to develop a plan to guide the projects, activities, and studies of the Office to address the restoration and protection of the San Francisco Bay.(2)Revision of San Francisco Bay PlanNot less frequently than once every 5 years after the date of the completion of the plan described in paragraph (1), the Director shall review, and revise as appropriate, the San Francisco Bay Plan.(3)OutreachIn carrying out this subsection, the Director shall—(A)consult with the Estuary Partnership and Indian tribes; and(B)solicit input from other non-Federal stakeholders.(e)Grant program(1)In generalThe Director may provide funding through cooperative agreements, grants, or other means to State and local agencies, special districts, and public or nonprofit agencies, institutions, and organizations, including the Estuary Partnership, for projects, activities, and studies identified on the annual priority list compiled under subsection (c).(2)Maximum amount of grants; non-Federal share(A)Maximum amount of grantsAmounts provided to any entity under this section for a fiscal year shall not exceed an amount equal to 75 percent of the total cost of any projects, activities, and studies that are to be carried out using those amounts.(B)Non-Federal shareNot less than 25 percent of the cost of any project, activity, or study carried out using amounts provided under this section shall be provided from non-Federal sources.(f)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2026.(2)Administrative expensesOf the amount made available to carry out this section for a fiscal year, the Director may use not more than 5 percent to pay administrative expenses incurred in carrying out this section.(3)ProhibitionNo amounts made available under this section may be used for the administration of a management conference under section 320.(g)Annual budget planIn each of fiscal years 2022 through 2026, the President, as part of the annual budget submission of the President to Congress under section 1105(a) of title 31, United States Code, shall submit information regarding each Federal department and agency involved in San Francisco Bay protection and restoration, including—(1)a report that displays for each Federal agency—(A)the amounts obligated in the preceding fiscal year for protection and restoration projects, activities, and studies relating to the San Francisco Bay; and(B)the proposed budget for protection and restoration projects, activities, and studies relating to the San Francisco Bay; and(2)a description and assessment of the Federal role in the implementation of the San Francisco Bay Plan and the specific role of each Federal department and agency involved in San Francisco Bay protection and restoration, including specific projects, activities, and studies conducted or planned to achieve the identified goals and objectives of the San Francisco Bay Plan..